           Case
            Case3:19-cv-04042-JD
                 3:19-cv-04042-JD Document
                                   Document37-1 Filed07/29/20
                                            38 Filed  07/24/20 Page
                                                                Page11ofof11


1                                    UNITED STATES DISTRICT COURT
2
                                    NORTHERN DISTRICT OF CALIFORNIA
3
                                          SAN FRANCISCO DIVISION
4
     Residential Realty Advisors, Inc.,                     Case No: C-19-04042-JD
5
            Plaintiff,                                      ORDER OF DISMISSAL
6
     v.
7
     The Mark Company, Inc. and Pacific Union
8
     International, Inc.
9
            Defendants.
10

11          The Court having considered the stipulation of the parties, and good cause appearing
12   therefor, orders as follows:
13         1. The action is dismissed with prejudice.
14         2. Each party shall bear its own costs and attorneys’ fees.
15         3. The Court shall retain jurisdiction over the matter and the parties to enforce the terms
16             of the parties’ July 22, 2020 Settlement Agreement.
17

18          IT IS SO ORDERED.
19

20   Dated: July 29, 2020                         ___________________________________
                                                              ____________
21
                                                  HONORABLE JAMES DONATO
                                                                      DON
                                                  UNITED STATES
                                                              TES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                        1

                                              [PROPOSED] ORDER
                                            Case No. 3:19-cv-04042-JD
